Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s Amendment filed  on 2/25/2021
Claims 1-11 have been submitted for examination
Claims  1-11 have been allowed
Allowable Subject Matter
1.	Claims 1-11 allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to  semiconductor apparatus including a memory operation terminal group that includes a plurality of memory operation terminals; an inspection terminal group that includes a plurality of inspection terminals; a constant voltage terminal group that includes a plurality of constant voltage terminals; a drive terminal group that includes a plurality of drive terminals, the inspection terminal group, and the constant voltage terminal group, and of which voltage values change in accordance with an operation of a CPU; and a terminal mounting surface, in which at the terminal mounting surface, the inspection terminal group and the constant voltage terminal group are located to separate the memory operation terminal group and the drive terminal group, and the memory operation terminal group is located not to be adjacent to a terminal which is not included in the inspection terminal group and the constant voltage terminal group.

The prior art of record for example Maruko US publication no. 2004/0232548 teaches  semiconductor package which has a plurality of connection terminals to be connected to a board and a plurality of test terminals, which usually do not need to be connected to the board and are for performance test by the maker, on a joint surface thereof to the board. Placed in the semiconductor package are a predetermined-pitch area 16 where the connection terminals are arranged at predetermined pitches in a lattice and a narrow-pitch area  where the test terminals 15 are arranged at pitches narrower than the predetermined pitches in a lattice.

30 	However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“A semiconductor apparatus comprising: a memory controller; a CPU; a memory operation terminal group that includes a plurality of memory operation terminals for inputting a first signal propagating between an external memory group and the memory controller; an inspection terminal group that includes a plurality of inspection terminals for acquiring information from the CPU and performing debugging; a constant voltage terminal group that includes a plurality of constant voltage terminals that hold constant voltage values; a drive terminal group that includes a plurality of drive terminals which are terminals different from the terminals included in each of the memory operation terminal group, the inspection terminal group, and the constant voltage terminal group, and of which voltage values change in accordance with an operation of the CPU; and a terminal mounting surface at which the memory operation terminal group, the inspection terminal group, the constant voltage terminal group, and the drive terminal group are provided, wherein 72SE-US215110 at the terminal mounting surface, the inspection terminal group and the constant voltage terminal group are located to separate the memory operation terminal group and the drive terminal group, and the memory operation terminal group is located not to be adjacent to a terminal which is not included in the inspection terminal group and the constant voltage terminal group.”.
	Claims 2-11 depend from claim 1, are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112